DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Correspondence Change
	Applicants should note that the correspondence of the instant application, has changed. See ‘Correspondence’ section at the end of the instant Office Action. 
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 07/01/22 in response to the non-final Office Action mailed 02/03/22.      
Status of Claims
2)	Claims 20, 22 and 28 have been amended via the amendment filed 07/01/22.
Claims 24 and 29-32 have been canceled via the amendment filed 07/01/22.
	Claims 20-23, 25-28 and 33-39 are pending and are under examination. 
Prior Citation of Title 35 Sections
3)	The text of those sections of Title 35 U.S. code not included in this action can be found in a prior Office Action.  
Prior Citation of References
4)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Terminal Disclaimers
5)	Acknowledgment is made of Applicants’ terminal disclaimers filed 07/01/22 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US patents 11000584, 10610578, 10994002, 10925952, 11207405 and 10610577 (all of record).
	Acknowledgment is made of Applicants’ terminal disclaimer filed 07/01/22 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent that may be issued from the co-pending application 17/301,331.  
Information Disclosure Statement
6)	Acknowledgment is made of Applicants’ information disclosure statement filed 07/01/22.  The information referred to therein, has been considered and a signed copy of the same is attached to this Office Action.  

Priority
7)	The instant AIA  application, filed 03/31/2021, is a continuation of US application 16820132 filed 03/16/20, now US patent 11000584, which is a continuation of US application 16112430 filed 08/24/2018, now US patent 10610578, which is a continuation of US application 15104890 filed 06/15/16, now US patent 10610577, which is the national stage 371 application of PCT/GB2014/053717 filed 12/16/2014 and claims foreign priority to UK application 1322725.1 filed 12/20/2013.
Rejection(s) Moot
8)	The rejection of claims 24 and 29-32 set forth in paragraph 6a of the Office Action mailed 02/03/22 under 35 U.S.C § 103 as being unpatentable over Stanford et al. (WO 2007/071978, of record) in view of Pardoll et al. (Nature Rev. Cancer 12: 252-264, 2012, of record) is moot in light of Applicants’ cancellation of the claims.
9)	The rejection of claims 24 and 29-32 set forth in paragraph 7a of the Office Action mailed 02/03/22 under non-statutory obviousness double patenting over claims 1-20 of US patent 11,000,584 (of record) is moot in light of Applicants’ cancellation of the claims.
10)	The rejection of claims 24 and 29-32 set forth in paragraph 7b of the Office Action mailed 02/03/22 under non-statutory obviousness double patenting over claims 1-16 of US patent 10,610,578 (of record) is moot in light of Applicants’ cancellation of the claims.
11)	The rejection of claims 24 and 29-32 set forth in paragraph 7c of the Office Action mailed 02/03/22 under non-statutory obviousness double patenting over claims 1-20 of US patent 10,994,002 (of record) is moot in light of Applicants’ cancellation of the claims.
12)	The rejection of claims 24 and 29-32 set forth in paragraph 7d of the Office Action mailed 02/03/22 under non-statutory obviousness double patenting over claims 1-20 of US patent 10,925,952 (of record) is moot in light of Applicants’ cancellation of the claims.
13)	The rejection of claims 24 and 29-32 set forth in paragraph 7e of the Office Action mailed 02/03/22 under non-statutory obviousness double patenting over claims 1-18 of US patent 11207405 (of record) is moot in light of Applicants’ cancellation of the claims.
14)	The rejection of claims 24 and 29-32 set forth in paragraph 7f of the Office Action mailed 02/03/22 under non-statutory obviousness double patenting over claims 1-19 of US patent 10,610,577 (of record) is moot in light of Applicants’ cancellation of the claims.
15)	The rejection of claims 24 and 29-32 set forth in paragraph 7g of the Office Action mailed 02/03/22 under non-statutory obviousness double patenting over claims 1-11 of US patent 8,617,520 (of record) is moot in light of Applicants’ cancellation of the claims.
16)	The provisional rejection of claims 24 and 29-32 set forth in paragraph 7h of the Office Action mailed 02/03/22 under non-statutory obviousness double patenting over claims 19-38 of the co-pending application 17301331 (reference application) is moot in light of Applicants’ cancellation of the claims.
Rejection(s) Withdrawn
17)	The rejections of claim 22 set forth in paragraph 4a of the Office Action mailed 02/03/22 under 35 U.S.C § 112(d) or pre-AIA  35 U.S.C § 112 fourth paragraph is withdrawn in light of Applicants’ amendment to the claim. 
18)	The rejection of claims 20-23 and 25-28 set forth in paragraph 6a of the Office Action mailed 02/03/22 under 35 U.S.C § 103 as being unpatentable over Stanford et al. (WO 2007/071978, of record) in view of Pardoll et al. (Nature Rev. Cancer 12: 252-264, 2012, of record) is withdrawn in light of Applicants’ claim amendments and arguments.  
19)	The rejection of claims 20-23 and 25-28 set forth in paragraph 7a of the Office Action mailed 02/03/22 under non-statutory obviousness double patenting over claims 1-20 of US patent 11,000,584 (of record) is withdrawn in light of Applicants’ terminal disclaimer disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US patent 11,000,584.
20)	The rejection of claims 20-23 and 25-28 set forth in paragraph 7b of the Office Action mailed 02/03/22 under non-statutory obviousness double patenting over claims 1-16 of US patent 10,610,578 (of record) is withdrawn in light of Applicants’ terminal disclaimer disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US patent 10,610,578.
21)	The rejection of claims 20-23 and 25-28 set forth in paragraph 7c of the Office Action mailed 02/03/22 under non-statutory obviousness double patenting over claims 1-20 of US patent 10,994,002 (of record) is withdrawn in light of Applicants’ terminal disclaimer disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US patent 10,994,002.
22)	The rejection of claims 20-23 and 25-28 set forth in paragraph 7d of the Office Action mailed 02/03/22 under non-statutory obviousness double patenting over claims 1-20 of US patent 10,925,952 (of record) is withdrawn in light of Applicants’ terminal disclaimer disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US patent 10,925,952.
23)	The rejection of claims 20-23 and 25-28 set forth in paragraph 7e of the Office Action mailed 02/03/22 under non-statutory obviousness double patenting over claims 1-18 of US patent 11,207,405 (of record) is withdrawn in light of Applicants’ terminal disclaimer disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US patent 11,207,405.
24)	The rejection of claims 20-23 and 25-28 set forth in paragraph 7f of the Office Action mailed 02/03/22 under non-statutory obviousness double patenting over claims 1-19 of US patent 10,610,577 (of record) is withdrawn in light of Applicants’ terminal disclaimer disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US patent 10,610,577.
25)	The rejection of claims 20-23 and 25-28 set forth in paragraph 7g of the Office Action mailed 02/03/22 under non-statutory obviousness double patenting over claims 1-11 of US patent 8,617,520 (of record) is withdrawn in light of Applicants’ claim amendments. A new rejection is set forth in this Office Action to address the claims as amended.
26)	The provisional rejection of claims 20-23 and 25-28 set forth in paragraph 7h of the Office Action mailed 02/03/22 under non-statutory obviousness double patenting over claims 19-38 of the co-pending application 17/301,331 (reference application) is withdrawn in light of Applicants’ terminal disclaimer filed 07/01/22 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent that may be issued from the co-pending application 17/301,331.  
Double Patenting Rejection(s)
27)	Claims 20-23, 25-28 and 33-39 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1-12 of US patent 11,318,193 in view of Hannani et al. (US 20150268243 A1 filed 10/25/2013) and Dewan et al. (Clin. Cancer Res. 15: 5379-5388, 2009).
Although the claims are not identical, they are not patentably distinct from each other. The above-identified claims of the ‘193 patent are directed to a method for treating a solid tumour such as a pancreatic cancer or metastatic pancreatic cancer in a human patient comprising applying to the tumour an ablative tumour disruption therapy such as ablative stereotactic ablative radiotherapy comprising a dose of radiation that is fractionated and
simultaneously, separately, or sequentially intradermally administering to the human patient an effective amount of an immunomodulator composition consisting of non-pathogenic heat-killed whole cell Mycobacterium obuense, wherein 0.01 mg to 1 mg or 103 to 1011 cells of the non-pathogenic heat-killed whole cell Mycobacterium obuense is intradermally administered per dose in multiple doses prior to and after the ablative tumour disruption therapy, wherein the tumour is thereby regressed or stabilized.
The ‘193 patent is silent on the administration of a check point inhibitor antibody as recited in said method of treating a cancer.
However, it was routine and conventional in the art at the time of the invention to combine fractionated radiotherapy with a check point inhibitor antibody immunotherapy to treat cancer. For instance, along with the teaching of the use of the immunotherapeutic treatment with anti-CTLA-4 antibody such as ipilimumab and Tremelimumab, and anti-PD-1 antibody, anti-PDL-1 antibody, anti-PDL-2 antibody, anti-Tim3 antibody, anti-Lag3 antibody, anti-VISTA, anti-BTLA antibody or a combination thereof, Hannani et al. taught the use of fractionated radiotherapy with immunotherapy via ipilimumab injections in the treatment of cancer. See sections [0129], [0130], [0028], [0044] and [0071].
Dewan et al. demonstrated that fractionated but not single-dose radiotherapy synergizes and induces enhanced anti-tumor response when used in combination with a checkpoint inhibitor antibody such as anti-CTLA4-A antibody, i.e., a checkpoint inhibitor analogous in anti-cancer therapeutic functions to anti-Tim3 antibody, anti-Lag3 antibody, anti-VISTA, or anti-BTLA antibody. See at least Abstract; first two lines under ‘Results’; and Figure 4.  
Given the express teachings of Dewan et al. that fractionated but not single-dose radiotherapy synergizes and induces enhanced anti-tumor response when used in combination with a checkpoint inhibitor antibody and given Hannani’s teaching of the use of one or more checkpoint inhibitor antibodies incuding anti-Tim3 antibody, anti-Lag3 antibody, anti-VISTA, and/or anti-BTLA antibody in the treatment of cancer and Hannani’s teaching of the use of fractionated radiotherapy and immunotherapy via injections of a checkpoint inhibitor antibody in the treatment of cancer, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the anti-Tim3 antibody, anti-Lag3 antibody, anti-VISTA, and/or anti-BTLA antibody administration with the fractionated radiation in the method of the ‘193 patent for using the resultant method in the treatment of the recited cancer to produce the instant invention with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of providing an effective cancer treatment method that advantageously results in synergized and significantly enhanced antitumor curative effects. The resultant method meets the structural requirements of the instantly claimed method and would be expected by those of skill in the art to elicit the same effects as recited in the instant claims including decrease or stabilization of tumor size. Note that the test of obviousness is not express suggestion of the claimed invention in any and all of the references, but rather what the references taken collectively would reasonably have suggested to those of ordinary skill in the art presumed to be familiar with them. In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  Furthermore, the administration of the checkpoint inhibitor before the administration of the Mycobacterium obuense or said administration intradermally or parenterally as recited is an obvious matter of study design choice or standard technique choice.  
28)	Claims 20-23, 25-28 and 33-39 are provisionally rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, 13-15, 17, 20, 21, 26-28, 35 and 36 of the co-pending application 16916194 in view of Hannani et al. (US 20150268243 A1 filed 10/25/2013) and Dewan et al. (Clin. Cancer Res. 15: 5379-5388, 2009).
Although the claims are not identical, they are not patentably distinct from each other. The above-identified claims of the ‘194 application, currently in allowed status, are directed to a method for treating a solid tumour including a prostate cancer, liver cancer, renal cancer, lung cancer, breast cancer, colorectal cancer, pancreatic cancer, brain cancer, gastric cancer, cervical cancer, ovarian cancer, thyroid cancer, adenocarcinoma, head and neck cancer, sarcoma, and/or a metastatic cancer in a human patient comprising applying to the solid tumour a fractionated ablative tumour disruption therapy comprising a dose of radiation that is fractionated including stereotactic ablative radiotherapy, and simultaneously, separately, or sequentially intradermally administering to the human patient an effective amount of an immunomodulator composition consisting of non-pathogenic heat-killed whole cell Mycobacterium obuense, wherein 0.01 mg to 1 mg or 103 to 1011 cells of the non-pathogenic heat-killed whole cell Mycobacterium obuense is intradermally administered per dose in multiple doses prior to and after the ablative tumour disruption therapy, wherein the tumour is thereby regressed or stabilized.
The ‘194 application is silent on the administration of a check point inhibitor antibody as recited in a method of treating cancer.
However, it was routine and conventional in the art at the time of the invention to combine fractionated radiotherapy with a check point inhibitor antibody immunotherapy to treat cancer. For instance, along with the teaching of the use of the immunotherapeutic treatment with anti-CTLA-4 antibody such as ipilimumab and Tremelimumab, and anti-PD-1 antibody, anti-PDL-1 antibody, anti-PDL-2 antibody, anti-Tim3 antibody, anti-Lag3 antibody, anti-VISTA, anti-BTLA antibody or a combination thereof, Hannani et al. taught the use of fractionated radiotherapy with immunotherapy via injections of the exemplary, fully human ipilimumab checkpoint inhibitor antibody in the treatment of cancer in a human patient. See sections [0129], [0130], [0028], [0044], [0005], [0032] and [0071].
Dewan et al. demonstrated that fractionated but not single-dose radiotherapy synergizes and induces enhanced anti-tumor response when used in combination with a checkpoint inhibitor antibody such as anti-CTLA4-A antibody, i.e., a checkpoint inhibitor analogous in anti-cancer therapeutic functions to anti-Tim3 antibody, anti-Lag3 antibody, anti-VISTA, or anti-BTLA antibody. See at least Abstract; first two lines under ‘Results’; and Figure 4.  
Given the express teachings of Dewan et al. that fractionated but not single-dose radiotherapy synergizes and induces enhanced anti-tumor response when used in combination with a checkpoint inhibitor antibody and given Hannani’s teaching of the use of anti-Tim3 antibody, anti-Lag3 antibody, anti-VISTA, and/or anti-BTLA antibody in the treatment of cancer and Hannani’s teaching of the use of fractionated radiotherapy with immunotherapy via injections of a checkpoint inhibitor antibody in the treatment of cancer, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine Hannani’s anti-Tim3 antibody, anti-Lag3 antibody, anti-VISTA, and/or anti-BTLA antibody administration with the fractionated radiation in the method of the ‘194 application to produce the instant invention with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of providing an effective cancer treatment method that advantageously results in synergized and significantly enhanced antitumor effects. The resultant method meets the structural requirements of the instantly claimed method and would be expected by those of skill in the art to elicit the same effects as recited in the instant claims including decrease or stabilization of tumor size. Note that the test of obviousness is not express suggestion of the claimed invention in any and all of the references, but rather what the references taken collectively would reasonably have suggested to those of ordinary skill in the art presumed to be familiar with them. In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  Furthermore, the administration of the checkpoint inhibitor before the administration of the Mycobacterium obuense or said administration intradermally or parenterally as recited is an obvious matter of study design choice or standard technique choice.  
	This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. 
29)	Claims 20-23, 25-28 and 33-39 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1-11 of the US patent 8,617,520 B2 (of record) in view of Lesterhuis et al. (PLOS ONE. 8: e61895, pages 1-8, 23 April 2013) and Hannani et al. (US 20150268243 A1 filed 10/26/2012).
Although the claims are not identical, they are not patentably distinct from each other. The above-identified claims of the ‘520 patent are directed to a method of treating, preventing, reducing, inhibiting and/or controlling the formation or establishment of metastasis associated with pancreatic cancer in a subject intended to undergo chemotherapy, wherein said method comprises simultaneously, separately or sequentially administering to the subject via intradermal, parenteral, oral, sublingual, nasal or pulmonary route, a therapeutically effective amount of an immunomodulator comprising non-pathogenic, heat-killed whole cell Mycobacterium obuense and gemcitabine. The open claim language in the instant claims does not exclude, but permits gemcitabine administration in the claimed method. The therapeutically effective amount of the non-pathogenic, heat-killed whole cell Mycobacterium obuense administered in the method of the ‘520 patent is 107 to 109 cells meets the amount recited in the instant dependent claim 20. Furthermore, as in In re Basell Pollolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008), the specification of the ‘520 patent, for example at lines 45-49 of column 5, identifies the subject of the invention to be human and the effective amount or dose of the non-pathogenic, heat-killed whole cell Mycobacterium obuense to be from 0.01 mg to 1 mg, or from 0.1 mg to 1 mg, indicating that a human subject and said dose range are intended to fall within the meaning of the claims. Note that ‘[The specification] may be used to learn the meaning of terms and in interpreting the coverage of a claim’ [Emphasis added]. In re Basell Pollolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). 
The ‘520 patent is silent on the administration of a check point inhibitor antibody as recited in said method.
However, it was routine and conventional in the art to include administration of a checkpoint inhibitor antibody with gemcitabine therapy in the treatment of cancer. For instance, Lesterhuis et al. demonstrated the synergistic therapeutic effect of gemcitabine chemotherapy in combination with an anti-CTLA-4 antibody which resulted in a potent anti-tumor immune response. Lesterhuis et al. showed for the first time that immune checkpoint blockade and immunopotentiating chemotherapy in a therapeutic dose has a synergistic effect in the treatment of cancer via the induction of a potent anti-tumor immune response and long-term protective immunity. See title; abstract; 2nd full paragraph under ‘Introduction’; 1st full paragraph under ‘Antibodies and Chemotherapy’ on page 2; sections entitled ‘Anti-CTLA-4 and Gemcitabine Combine in a Therapeutically Synergistic Manner’ and ‘Anti-CTLA-4 and Gemcitabine Combination Therapy induces Long-lasting Protective Anti-tumor Immunological Manner’ on page 3; Figures 1 and 3; and the 1st full sentence of the paragraph bridging the two columns of page 5. 
Hannani et al. taught the use of immunotherapeutic cancer treatment with anti-CTLA-4 antibody such as the fully human ipilimumab and Tremelimumab, and other analogous checkpoint inhibitor antibodies such as anti-PD-1 antibody, anti-PDL-1 antibody, anti-PDL-2 antibody, anti-Tim3 antibody, anti-Lag3 antibody, anti-VISTA antibody, anti-BTLA antibody, or a combination thereof. See section [0044].
Given Lesterhuis’ demonstration of synergistic therapeutic effect of the combination of gemcitabine chemotherapy and anti-CTLA-4 antibody treatment which resulted in a potent anti-tumor immune response, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine administration of an alternative anti-cancer checkpoint inhibitor such as Hannani’s anti-Tim3 antibody, anti-Lag3 antibody, anti-VISTA, and/or anti-BTLA antibody with the gemcitabine therapy in the 520 patent’s method to produce the instant invention with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of providing an effective cancer treatment method that advantageously results in a synergistic anti-cancer therapeutic effect via the induction of a potent anti-tumor immune response and long-term protective immunity against cancer. The resultant method would meet the structural requirements of the instantly claimed method and would be expected to elicit the same effects as recited in the instant claims including decrease or stabilization of tumor size. Note that the test of obviousness is not express suggestion of the claimed invention in any and all of the references, but rather what the references taken collectively would reasonably have suggested to those of ordinary skill in the art presumed to be familiar with them. In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). Furthermore, the administration of the immunomodulator composition before the administration of the checkpoint inhibitor or said administration intradermally or parenterally as recited is an obvious matter of study design choice or standard technique choice.   
Rejection(s) under 35 U.S.C § 112(b) or (pre-AIA ), Second Paragraph
30)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming –e subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

31)	Claims 20-23, 25-28 and 33-39 are rejected under 35 U.S.C § 112(b) as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor regards as the invention.  
	(a)	Claim 20, as amended, is ambiguous and indefinite in the limitations: “the enhanced ….. decrease or stabilization of tumor size ….. wherein the cancer is …  leukemia”. Unlike, for instance, the breast cancer or liver cancer that is recited in the claim, leukemia is recognized in the art as a liquid cancer of the blood, which does not form solid tumors. See abstract of An et al. Eur. Reb. Med. Pharmacol. Sci. 21: (4 Suppl), 31-36, 2017. Given this, it is unclear how ‘tumor size’ can be decreased or stabilized in leukemia. One of ordinary skill in the art cannot understand in an unambiguous way that which is being claimed.
(b)	Claims 21-28 and 33-35, which depend directly or indirectly from claim 20, are also rejected as being indefinite because of the indefiniteness identified above in the base claim.
Claim(s) Objection(s) - Suggestion(s)
32)	Claims 20 and 26 are objected to for lacking sufficient antecedence as set forth below:
	(a)	In line 12 of the amended claim 20, for sufficient antecedence, it is suggested that Applicants insert the limitation –the-- prior to the limitation ‘checkpoint inhibitor being ….’.
	(b)	In line 2 of claim 26, for sufficient antecedence, it is suggested that Applicants insert the limitation –the-- prior to the limitation ‘administration of the ….’.
	(c)	In line 3 of claim 38, for distinctly claiming the subject matter and for clarity, it is suggested that Applicants insert the limitation –route-- after the limitation “intravenous”.
Relevant Art
33)	The art made of record and not relied upon in any of the rejections is considered pertinent to Applicants’ disclosure: 
		Stebbing et al. (Ann Oncol. 23: 1314-1319, May 2012, of record) taught a method of administering to melanoma patients multiple doses of IMM-101 in 0.1, 0.5, 1.0 mg amounts intradermally. Said method resulted in stabilization of the disease and in longer survival than would otherwise have been expected. Stebbing et al. taught that said method may be combined with conventional chemotherapy. See the entire reference including the last full paragraph of page 1317; Figure 3; Table 1; and the first two full paragraphs under ‘patients and methods’.
	Fowler et al. (Cancer Immunol. Immunother. 61: 535-547, Epub 15 October 2011, of record) showed that IMM-101 induces the secretion of Th1 cytokines including TNF gamma and TNF alpha and the activation of antitumor immune response. See the entire reference.
	Fowler et al. (Immunother. Cancer 2 (suppl 3): P54, 6 Nov 2014, of record) disclosed the following (see the last full sentence in left column):
Results from the subcutaneous model showed IMM-101 had no significant effect on 
tumour growth in both the colorectal and melanoma tumours.

	 	Galluzzi et al. (OncoImmunology 1(5): pages 1-18, published online 01 August 2012) taught that IMM-101 consists of inactivated, heat-killed Mycobacterium obuense. Galluzzi et al. further taught of IMM-101 being tested in combination with radiation therapy in patients having previously treated colorectal cancer as well as in combination with gemcitabine in patients affected by advanced pancreatic cancer. Galluzzi et al. taught of a Phase I clinical study to evaluate IMM-101 in stage III/IV melanoma patients which confirmed its safety and potential efficiency in said patients. Galluzzi et al. further disclosed that the art-known fact that IMM-101 induces the secretion of Th1 cytokines including TNF gamma and TNF alpha and the activation of antitumor immune response. See paragraph bridging the two columns of page 11 including the last sentence therein; and Table 6.
Conclusion
34)	No claims are allowed.
35)	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  	
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
36)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
37)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
38)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.



/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        


December, 2022